PER CURIAM.
In this proceeding to modify child support, Appellant contends that the lower court erred in approving the recommendation of the general master because it departed from the guideline amount without explanation. We reverse.
The lower court adopted as correct the facts set forth in the Child Support Worksheet submitted by Appellant, including the parties’ respective incomes, Appellant’s percentage of overnight visits with the children and support payments actually made. In computing support, however, the court erred when it departed from the guidelines without explanation. Dep’t of Revenue ex rel. Skirko v. Skirko, 855 So.2d 1205 (Fla. 5th DCA 2003).
On remand, the court shall either enter an order in accordance with the guidelines or provide appropriate reasons for departure.
REVERSED and REMANDED.
THOMPSON, PALMER and TORPY, JJ., concur.